Lumpkin, J.
1. Whére a decedent left a small estate estimated at less than five hundred dollars in value, and was survived by a widow and children by a former wife, and after his death, but before the appointment of an adininistrator, the widow entered into a contract with the children, whereby she received fifty dollars in lieu of any claim upon the estate, including a year’s support, if such contract was made without fraud and with knowledge of her rights and of the condition of the *684estate, it would operate as a bar 'to a subsequent application for a year’s support.
February 15, 1911.
Tear’s support. Before Judge Edwards. Douglas superior court. December 21, 1909.
W. A. James, for plaintiff.
Robert & Hutcheson and J. 8. James, for defendant.
2. Whether or not the charges complained of were in all respects accurate, they contained no such error as requires a reversal.
Judgment. affirmed.

All the Justices concur.